ORDER

PER CURIAM.
Mother appeals from the decision of the Juvenile Court of St. Louis County adopting the Juvenile Court Commissioner’s order finding that a four-year-old juvenile came within the provisions of § 211.031(1), RSMo Supp.1993, and awarding custody of the juvenile to father. We affirm. The judgment of the Juvenile Court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).